


Exhibit 10.24





































--------------------------------------------------------------------------------







NEWFIELD EXPLORATION COMPANY
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PLAN


EFFECTIVE AS OF OCTOBER 27, 2015

--------------------------------------------------------------------------------
























































--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
 
Page
ARTICLE I.
INTRODUCTION
.............................................................................................
1


ARTICLE II.
DEFINITIONS
..................................................................................................
1


ARTICLE III.
ADMINISTRATION
.........................................................................................
3


ARTICLE IV.
DEFERRED COMPENSATION
......................................................................
3


ARTICLE V.
ACCOUNTS
.....................................................................................................
5


ARTICLE VI.
PLAN EARNINGS AND OTHER DISTRIBUTIONS ....................................
5


ARTICLE VII.
VESTING AND DISTRIBUTIONS
.................................................................
6


ARTICLE VIII.
TERMINATION
................................................................................................
8


ARTICLE IX.
AMENDMENT OF THE PLAN
.......................................................................
8


ARTICLE X.
GENERAL PROVISIONS
................................................................................
8


ARTICLE XI.
EFFECTIVE DATE
...........................................................................................
9




































































--------------------------------------------------------------------------------




ARTICLE I. INTRODUCTION
Section 1.01    Purpose. This Plan is being established by Newfield Exploration
Company (the “Company”) to assist the Company in attracting and retaining
well-qualified Directors and align the interests of the Directors with those of
the Company’s stockholders by establishing a program whereby the Directors may
elect to defer certain cash amounts to be paid and equity grants to be awarded
to them as fees in connection with their services as Directors. The Restricted
Stock Units and shares of Common Stock that may be issued under the Plan are
authorized pursuant to the 2011 Plan.
ARTICLE II. DEFINITIONS
As used in this Plan, the following capitalized terms shall have the following
meanings:
Section 2.01    “2011 Plan” shall mean the Newfield Exploration Company 2011
Omnibus Stock Plan and any successor plan, in each case, as amended from time to
time.
Section 2.02    “Account” shall mean the bookkeeping account established to
record a Participant’s Deferred Compensation and Plan Earnings thereon in
accordance with Article V.
Section 2.03    “Administrator” shall mean the Board, or any person(s) to whom
the Board has delegated the Board’s functions in accordance with Section 3.01,
as the context requires.
Section 2.04    “Beneficiary” has the meaning set forth in Section 7.02(c).
Section 2.05    “Board” shall mean the Board of Directors of the Company.
Section 2.06     “Cash Compensation” shall mean the cash compensation paid for
services as a Director from time to time, which, as of the Effective Date,
includes (a) an annual Board retainer, (b) annual committee chairperson
retainers and (c) a lead director fee.
Section 2.07    “Cash Subaccount” shall mean the account established for
deferral of a Director’s Cash Compensation pursuant to Section 5.01.
Section 2.08     “Code” shall mean the Internal Revenue Code of 1986, as
amended, and applicable Treasury regulations promulgated thereunder.
Section 2.09     “Common Stock” means the Company’s common stock, par value
$0.01 per share (or such other par value as may be designated by act of the
Company’s stockholders).
Section 2.10    “Company” shall have the meaning ascribed to such term in
Section 1.01.
Section 2.11    “Compensation” shall mean a Participant’s compensation for
services as a Director, which, as of the Effective Date, includes Cash
Compensation and awards of Restricted Stock.

1

--------------------------------------------------------------------------------






Section 2.12    “Deferred Compensation” shall mean Compensation deferred
pursuant to the provisions of this Plan.
Section 2.13    “Director” shall mean a member of the Board who is not an
officer or employee of the Company.
Section 2.14    “Earned” as used herein with respect to a Director’s Cash
Compensation shall refer to the first day of each calendar quarter on which the
individual is serving as a Director, a committee chairperson or a lead director,
as the case may be.
Section 2.15    “Effective Date” shall mean October 27, 2015.
Section 2.16    “Election Deadline” shall have the meaning ascribed to such term
in Section 4.01(a).
Section 2.17    “Fair Market Value” means, as of any date, (a) with respect to
the Common Stock, the closing price reported for the Common Stock on such date
on the principal national securities exchange on which it is then traded (or if
such date was not a trading day, on the trading day immediately prior thereto),
or, if the Common Stock is not traded, listed or otherwise reported or quoted on
a national securities exchange, the fair market value of the Common Stock on
such date as determined by the Administrator; and (b) with respect to any other
property, the fair market value thereof on such date as determined by the
Administrator.
Section 2.18    “New Directors” shall mean any Director who first is elected or
appointed to the Board after the Effective Date.
Section 2.19    “Participant” shall mean any Director who has elected to have
all or a part of his or her Compensation deferred pursuant to the Plan.
Section 2.20    “Payment Date” shall mean the date the Participant has a
“separation from service” from the Company within the meaning of Section 409A.
Notwithstanding the foregoing, a Payment Date shall occur upon a Qualifying
Change of Control if earlier than the Payment Date otherwise provided for under
the preceding sentence.
Section 2.21    “Plan” shall mean this Newfield Exploration Company Non-Employee
Directors’ Deferred Compensation Plan, as it may be amended and restated from
time to time.
Section 2.22    “Plan Earnings” shall mean amounts credited to a Participant’s
Account pursuant to Article VI.
Section 2.23    “Qualifying Change of Control” shall mean a Change of Control
(as defined in Section 2.5 of the 2011 Plan) that qualifies as “a change in the
ownership or effective control of the corporation, or in the ownership of a
substantial portion of the assets of the corporation” within the meaning of
Section 409A.
Section 2.24    “Restricted Stock” shall mean restricted stock awarded to a
Director with respect to his or her services as a Director from time to time,
which, as of the Effective Date, includes an annual grant of Restricted Stock.



2

--------------------------------------------------------------------------------




Section 2.25    “Restricted Stock Unit” shall mean a measure of value equal to
one share of the Common Stock, as provided under Article VII of the 2011 Plan.
Section 2.26    “RSU Subaccount” shall mean the account established for deferral
of a Director’s awards of Restricted Stock pursuant to Section 5.01.
Section 2.27     “Section 409A” shall mean Section 409A of the Code and the
regulations promulgated thereunder.
Section 2.28     “Vested” shall mean any Restricted Stock Units that are vested
pursuant to Section 7.01.
ARTICLE III. ADMINISTRATION
Section 3.01    Administrator. The Board shall serve as the Administrator and
shall administer all aspects of the Plan. Notwithstanding the foregoing, the
Board may delegate some or all of its functions hereunder to a committee or to
one or more officers or employees of the Company in its discretion. The
Administrator shall maintain complete and adequate records pertaining to the
Plan, including but not limited to Participants’ Accounts. The Administrator
shall have discretionary authority to interpret and administer, correct errors
in administration of, and otherwise implement the Plan, in each case consistent
with the Plan’s purposes and intent. The Administrator also shall have authority
to take all actions necessary to ensure that any transactions pursuant to the
Plan do not result in liability under Section 16(b) of the Securities Exchange
Act of 1934. All actions of the Administrator with respect to the Plan shall be
final and binding on all persons for such Plan purposes.
ARTICLE IV. DEFERRED COMPENSATION
Section 4.01    Elections by Participants.
(a)
A Director may elect by December 31 (or such earlier date as the Administrator
may prescribe) of each calendar year immediately preceding the calendar year in
which:

(i)    Cash Compensation is to be Earned, to defer 100% of such Cash
Compensation (and Plan Earnings thereon); or
(ii)    Restricted Stock is to be awarded to the Director, to defer 100% of such
Restricted Stock (and Plan Earnings thereon); or
(iii)    Cash Compensation is to be Earned and Restricted Stock is to be Awarded
to the Director, to defer 100% of both such Cash Compensation and such
Restricted Stock (and any Plan Earnings thereon).
The date by which an election must be made pursuant to the preceding sentence of
this Section 4.01(a) is referred to as the “Election Deadline.”

3

--------------------------------------------------------------------------------






(b)
Deferral elections shall be made by completing and executing an election form
prescribed by the Administrator and delivering such election form to the
Administrator on or before the Election Deadline. The deferral election shall
specify the form of distribution (lump sum or annual installments as provided in
Article VII) for both any Cash Compensation and any Restricted Stock deferred
pursuant to the election. If a deferral election fails to specify a form of
distribution for any Deferred Compensation, then the Deferred Compensation shall
be distributed in a lump sum. Any such election shall become irrevocable as of
the close of business on the date of the Election Deadline.

Section 4.02    First Year of the Plan; Elections by New Directors.
(a)
Notwithstanding anything to the contrary in Section 4.01, with respect to any
Compensation to be Earned (with respect to Cash Compensation) or awarded (with
respect to Restricted Stock) in calendar year 2015 after the Effective Date, a
Director may make an election to defer such Compensation during the first 30
days after the Effective Date (or such earlier date as the Administrator may
prescribe), provided that with respect to any Compensation, such election is
made before such Compensation is Earned (in the case of Cash Compensation) or
awarded (in the case of Restricted Stock).

(b)
Notwithstanding anything to the contrary in Section 4.01, any New Director may
make an initial election within 30 days after the commencement of such New
Director’s service on the Board (or such earlier date as the Administrator may
prescribe), to defer 100% of the Cash Compensation (and Plan Earnings thereon)
to be Earned by him or her or 100% of the Restricted Stock (and Plan Earnings
thereon) to be awarded to him or her, or both, in the calendar year of such New
Director’s election or appointment to the Board, provided that, with respect to
any Compensation, such election is made before such Compensation is Earned (in
the case of Cash Compensation) or awarded (in the case of Restricted Stock).

(c)
The deferral elections described in the preceding paragraphs shall be made by
completing and executing an election form prescribed by the Administrator and
delivering such election form to the Administrator within the timeframes
described in Sections 4.02(a) and (b), respectively. The deferral election shall
specify the form of distribution (lump sum or annual installments as provided in
Article VII) for both any Cash Compensation and any Restricted Stock deferred
pursuant to the election. If a deferral election fails to specify a form of
distribution for any Deferred Compensation, then the Deferred Compensation shall
be distributed in a lump sum. Such elections shall become irrevocable as of the
close of business on the last day of the applicable timeframes.

(d)
A Participant’s deferral election, whether with respect to Cash Compensation or
Restricted Stock or both, shall apply only to compensation Earned or awarded (as
the case may be) for services performed after the effective date of the
election.


4

--------------------------------------------------------------------------------






Section 4.03    Crediting to Subaccounts. All Cash Compensation elected to be
deferred pursuant to Section 4.01 or 4.02 shall be credited to a Cash Subaccount
on behalf of the Participant pursuant to Article V. All Restricted Stock elected
to be deferred pursuant to Section 4.01 or 4.02 shall be converted into
Restricted Stock Units and credited to an RSU Subaccount on behalf of the
Participant pursuant to Article V.
Section 4.04    Continuing Effect of Deferral Elections. Once a Participant has
made a valid deferral election pursuant to Section 4.01 or 4.02, such deferral
election shall remain in effect for all future calendar years, unless and until
the Participant submits a new valid deferral election pursuant to the procedures
set forth in Section 4.01.
ARTICLE V. ACCOUNTS
Section 5.01    Establishment of Accounts. There shall be established for each
Participant an unfunded bookkeeping account to be designated as such
Participant’s Account. The Account of each Participant shall consist, to the
extent applicable to the Participant, of a Cash Subaccount and an RSU
Subaccount.
Section 5.02    Allocations to Accounts.
(a)
Any Deferred Compensation that is attributable to deferrals of Cash Compensation
shall be credited to the Cash Subaccount of a Participant on the date such
amount otherwise would have been paid to the Participant, and any Plan Earnings
shall be credited in accordance with the provisions of Article VI, as
applicable.

(b)
Any Deferred Compensation that is attributable to deferrals of Restricted Stock
shall be credited to the RSU Subaccount of such Participant on the date the
award of Restricted Stock otherwise would have been made to such Participant,
and any Plan Earnings shall be credited in accordance with the provisions of
Article VI, as applicable.

(c)
Separate records shall be kept with respect to each Participant of the Cash
Compensation, on the one hand, and Restricted Stock awards, on the other,
deferred under Sections 4.01 and 4.02.

Section 5.03    Manner of Crediting. Deferrals of Cash Compensation shall be
credited to the Cash Subaccount in the form of cash in an amount equal to the
amount of the deferral. Deferrals of Restricted Stock awards shall be credited
to the RSU Subaccount in the form of Restricted Stock Units in an amount equal
to the number of shares subject to the award. Amounts credited to the Cash
Subaccount may not be transferred to the RSU Subaccount or vice versa.
ARTICLE VI. PLAN EARNINGS AND OTHER DISTRIBUTIONS
Section 6.01    Plan Earnings for Cash Subaccount. Amounts credited to a
Participant’s Cash Subaccount shall be deemed invested in hypothetical
investment options selected by the Participant from a menu of hypothetical
options as determined by the Administrator from time to time in its sole
discretion.

5

--------------------------------------------------------------------------------




The Cash Subaccount shall be credited with earnings and debited for losses and
fees as though it were actually invested in the hypothetical investment options
selected by the Participant. A Participant’s Cash Subaccount shall continue to
be adjusted for earnings, losses and fees throughout the period of such
Participant’s participation in the Plan until all distributions to which the
Participant is entitled under Section 7.02 or Article VIII have been made.
Hypothetical investment selections may be made by Participants on a form and
pursuant to procedures as determined by the Administrator. If a Participant
fails to make an investment selection, then amounts credited to the Cash
Subaccount shall be deemed invested in a default investment option selected by
the Administrator.
Section 6.02    Plan Earnings for RSU Subaccount. Amounts credited to a
Participant’s RSU Subaccount shall be credited with Plan Earnings in the form of
additional Restricted Stock Units, as follows:
(a)
Cash and Property (Other than Common Stock) Dividend Credits. Additional
Restricted Stock Units shall be credited to a Participant’s RSU Subaccount
throughout the period of such Participant’s participation in the Plan until all
distributions to which the Participant is entitled under Section 7.02 or Article
VIII have been made, in amounts equal in number to the number of shares
(including fractional shares) of Common Stock with a Fair Market Value equal to
(i) the amount of any cash dividends or distributions and (ii) the Fair Market
Value of any distributions of property (other than the Common Stock but
including any such securities convertible into the Common Stock), in each case
to which the Participant would have been entitled from time to time had he or
she been the owner on the record dates for the payment of such dividends or
distributions of the number of shares of the Common Stock equal to the number of
vested Restricted Stock Units in his or her RSU Subaccount on such dates. Each
such credit shall be effective as of the payment date for such dividend or
distribution.

(b)
Common Stock Dividend Credits. Additional Restricted Stock Units shall be
credited to a Participant’s RSU Subaccount throughout the period of his or her
participation in the Plan until all distributions to which the Participant is
entitled under Section 7.02 or Article VIII have been made, equal in number to
the number of shares (including fractional shares) of Common Stock to which the
Participant would have been entitled from time to time as Common Stock dividends
had such Participant been the owner on the record dates for the payments of such
stock dividends of a number of shares of Common Stock equal to the number of
vested Restricted Stock Units credited to his or her RSU Subaccount on such
dates. Each such credit shall be effective as of the payment date for such
dividend.

ARTICLE VII. VESTING AND DISTRIBUTIONS
Section 7.01    Vesting. A Participant shall be one hundred percent (100%)
vested at all times in his or her Cash Subaccount (including Plan Earnings
thereon). A Participant’s RSU Subaccount (including Plan Earnings thereon) shall
vest separately with respect to each award of Restricted Stock deferred by the
Participant, at the same rate, and subject to the same conditions, pursuant to
which the award of Restricted Stock would have vested according to the terms of
such award as approved by the Board.

6

--------------------------------------------------------------------------------




Section 7.02    Distributions from Account. When a Payment Date in respect of a
Participant occurs, (i) the amounts credited to a Participant’s Cash Subaccount
shall be distributed to the Participant in cash at the times and in the manners
prescribed in paragraphs (a) through (e) below, and (ii) each Restricted Stock
Unit credited to a Participant’s RSU Subaccount that is Vested shall be
converted into one share of Common Stock and such shares shall be distributed to
such Participant at the times and in the manner prescribed in paragraphs (a)
through (e) below. Any Restricted Stock Unit that is not Vested as of such
Payment Date shall be forfeited.
(a)
Except as otherwise provided in paragraphs (b), (c), (d) and (e) below,
distribution shall be made in either (1) a lump sum, or (2) in substantially
equal annual installment payments over a maximum period of five years, in each
case as elected by the Participant pursuant to his or her deferral election in
accordance with Section 4.01 or 4.02 above. Except as provided in paragraph (b)
below, the lump sum shall be paid, or the installment payments shall commence,
as applicable, within 30 days following such Payment Date. All Plan Earnings
accrued to the date of any distribution shall be paid in conjunction with such
payment. Successive installment payments shall be paid on or about each
anniversary of the initial installment payment date. The amount of each
installment payment shall equal the Participant’s total Account balance, divided
by the number of current and remaining installments.

(b)
In the case of a Participant who is a specified employee, within the meaning of
Section 409A, unless the distribution is due to death, distribution shall be
made or commence within 30 days following the first day of the seventh month
following the month in which such Participant’s separation from service occurs.

(c)
If such Payment Date shall occur by reason of the Participant’s death, or if the
Participant dies after such Payment Date but prior to receipt of all
distributions provided for in this Section 7.02, any remaining payments shall
continue to the Participant’s Beneficiary in accordance with the Participant’s
distribution elections and the payment schedule described above. For this
purpose, the Participant’s “Beneficiary” shall mean: (i) the beneficiary
selected by the Participant on a form provided by the Administrator; (ii) if
there is no such beneficiary designation effective at the Participant’s death,
to the Participant’s surviving spouse; or (iii) if there is no such beneficiary
designation effective or surviving spouse at the Participant’s death, to the
Participant’s estate or personal representative.

(d)
Notwithstanding the foregoing, upon a Qualifying Change of Control, any
remaining payments shall automatically be distributed to the Participant (or the
Participant’s Beneficiary) in a single lump sum on or within 30 days following
the date of such Qualifying Change of Control.


7

--------------------------------------------------------------------------------




(e)
Any fraction of a Restricted Stock Unit to be distributed shall be converted
into an amount in cash equal to the Fair Market Value of one share of the Common
Stock on the trading day immediately preceding the date of distribution,
multiplied by such fraction, and such cash shall be distributed.

ARTICLE VIII. TERMINATION
The Board may terminate the Plan at any time. Upon termination of the Plan, no
further amounts shall be deferred hereunder, and distributions in respect of
credits to Participants’ Accounts as of the date of termination shall be made in
the manner and at the time prescribed under Section 7.02 or otherwise as
required or permitted under Section 409A.
ARTICLE IX. AMENDMENT OF THE PLAN
The Board may, without the consent of Participants or their Beneficiaries, amend
the Plan at any time and from time to time; provided, that no amendment may
reduce a Participant’s Account as of the date of such amendment without such
Participant’s consent.
ARTICLE X. GENERAL PROVISIONS
Section 10.01    Funding. Benefits payable under the Plan shall be paid from the
general funds of the Company, and nothing contained herein shall give any
Participant any rights that are greater than those of a general unsecured
creditor of the Company. The Company shall not be required to fund or otherwise
segregate assets to be used for payment of benefits under the Plan. While the
Company may cause investments to be made in amounts equal or unequal to amounts
payable hereunder, the Company shall not be under any obligation to make such
investments and any such investment and all obligations of the Company under the
Plan shall remain subject to the claims of its general creditors. The amounts
payable to any Participants under the Plan shall not be affected by any such
investment. Notwithstanding the foregoing, the Company, in its discretion, may
maintain one or more trusts to hold assets to be used for payment of benefits
under the Plan; provided, that the assets of such trust shall be subject to the
creditors of the Company in the event that the Company becomes insolvent or is
subject to bankruptcy or insolvency proceedings. Any payments by such a trust of
benefits provided hereunder shall be considered payment by the Company and shall
discharge the Company of any further liability for the payments made by such
trust.
Section 10.02    No Right to Directorship. The Plan shall not give any
Participant any right with respect to continuance of directorship of the Company
or limit in any way the right of the Company to terminate his or her
directorship at any time.
Section 10.03    Authorized Payments. If the Board receives evidence
satisfactory to it that any person entitled to receive a payment hereunder is,
at the time the benefit is payable, physically, mentally or legally incompetent
to receive such payment and to give a valid receipt therefor, and that an
individual or institution is then maintaining or has custody of such person and
that no guardian, committee or other representative of the estate of such person
has been duly appointed, the Board may direct that such payment be paid to such
individual or institution maintaining or having custody of such person, and the
receipt of such individual or institution shall be valid and a complete
discharge for the payment of such benefit.

8

--------------------------------------------------------------------------------






Section 10.04    Section 409A. Although the Company makes no guarantee with
respect to the tax treatment of payments and benefits hereunder, the Plan is
intended to comply with the applicable requirements of Section 409A and shall be
limited, construed and interpreted in accordance with such intent. Accordingly,
and notwithstanding Article IX, the Company reserves the right to amend the
provisions of the Plan at any time in order to avoid the imposition of an excise
tax under Section 409A on any payments deferred, accrued or to be made
hereunder. In no event shall the Company or any of its affiliates be liable for
any additional tax, interest or penalty that may be imposed on a Participant by
Section 409A or for damages for failing to comply with Section 409A, other than
for withholding or other obligations applicable to employers, if any, under
Section 409A.
Section 10.05    Construction. Wherever any words are used herein in the
masculine, feminine or neuter gender, they shall be construed as though they
were also used in another gender in all cases where they would so apply, and
whenever any words are used herein in the singular or plural form, they shall be
construed as though they were also used in the other form in all cases where
they would so apply. As used herein, (a) “or” shall mean “and/or” and (b)
“including” or “include” shall mean “including, without limitation.”
Section 10.06    Assignment of Benefits. Benefits provided under the Plan may
not be transferred, assigned or alienated by the Participant, either voluntarily
or involuntarily, other than by will or the laws of descent and distribution.
Section 10.07    Governing Law. The Plan and the actions taken in connection
herewith shall be governed by and construed in accordance with the internal laws
of the State of Delaware, without giving effect to its principles of conflict of
laws.
Section 10.08    2011 Plan. Restricted Stock Units under the Plan shall be
subject to the provisions of the 2011 Plan, including Article VII thereof, which
are incorporated herein by reference.
Section 10.09    Not a Qualified Plan; Not Subject to ERISA. The Plan is not
intended to qualify under Section 401(a) of the Code or to be subject to the
Employee Retirement Income Security Act of 1974, as amended.
ARTICLE XI. EFFECTIVE DATE
This Plan shall be effective as of the Effective Date, and shall continue in
force during subsequent years unless amended or revoked by action of the Board.

9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Plan has been duly executed by the Company as of the
Effective Date.
NEWFIELD EXPLORATION COMPANY


By: /s/ Timothy D. Yang_______________________
Name: Timothy D. Yang
Title: General Counsel & Corporate Secretary



10